 


110 HCON 145 IH: Recognizing the 125th anniversary of the city of Billings, Montana.
U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 145 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2007 
Mr. Rehberg submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform 
 
CONCURRENT RESOLUTION 
Recognizing the 125th anniversary of the city of Billings, Montana. 
 
 
Whereas the region in which Billings, Montana is located was first explored by the expedition led by Meriweather Lewis and William Clark in 1803; 
Whereas such region was first settled in 1877 as a central trading post in the expansion of the American West; 
Whereas the city was founded in 1882 and named Billings after the former president of the Northern Pacific Railroad, Frederick Billings; 
Whereas the city of Billings acted as an important railway link to the Pacific Northwest during the early part of its history; 
Whereas the city of Billings has been the recipient of the annual All-America City Award; 
Whereas the city of Billings is now called The Magic City due to the expansive growth that has taken place since its founding; 
Whereas the city of Billings is now the most populous city in the Northern Rocky Mountain Region of the United States; 
Whereas the city of Billings is home to numerous institutions of higher education, and is home to Montana’s oldest institution of higher learning; 
Whereas the city of Billings has a rich sports history and has been the birthplace of numerous notable athletes; 
Whereas the city of Billings has played a vital role in the expansion of the arts throughout the country, being the birthplace of numerous actors, actresses, musicians, and other important individuals within the entertainment industry; and 
Whereas the city that was born by rail is now an international hub for not only railways, but also for air and ground transportation: Now, therefore, be it 
 
1.Congratulating Billings and its residentsThe Congress, on the occasion of the quasquicentennial of the founding of the city of Billings, Montana, congratulates Billings and its residents for their important contributions to the economic, social, and cultural development of the United States. 
2.TransmittalThe Clerk of the House of Representatives shall transmit copies of this resolution to the Mayor of Billings, the City Council of Billings, and the Yellowstone County Commissioners. 
 
